Title: To George Washington from Samuel Canfield, 28 August 1782
From: Canfield, Samuel
To: Washington, George


                  
                     Sir
                     Garrison near Stamford 28th Augt 1782
                  
                  I send your Excellency herewith under the care of Lieut. Bull four Prisoners (viz.) Peter Corne, Gilbert Fowler James Jenkins and a mulatto Fellow; they came from New York with a Flag of Truce granted by the Commandant of the City which Lieut. Bull will deliver to your Excellency—Agreeable to your Excellency’s orders of the 10th of May last (that no Flag of Truce shall be received at any place or Post except Dobb’s Ferry) I have detained them as Prisoners & now send them to your disposal.
                  The Sloop they came in I have taken proper care of.  I ordered the Vessel to be searched on their arrival but nothing was found on board except what was necessary for their support.  There has been no papers found with them, except an Account which the Master of the Vessel has with a person at Stamford which he will produce if required.  I have the Honour to be with the greatest Respect your Excellency’s most Obedient very humble Servant
                  
                     Saml Canfield
                  
               